Title: To Thomas Jefferson from William Cushing, 16 February 1807
From: Cushing, William
To: Jefferson, Thomas


                                                
                            Sir,
                            Monday Feb. 16. 1807.
                        

                        Having examined the record of the Trials and Sentences of Jess Brown for uttering Counterfeit money; on the facts stated & recollected I am of opinion that he is a proper object of Pardon for the residue of the Sentences.—
                  I have the honor to be, with greatest Respect 
                  Sir, your humble Servant
                        
                            Wm Cushing
                     
                        
                    